 


110 HR 349 IH: 10 by 10 Act
U.S. House of Representatives
2007-01-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS 1st Session 
H. R. 349 
IN THE HOUSE OF REPRESENTATIVES 
 
January 9, 2007 
Mr. Kline of Minnesota introduced the following bill; which was referred to the Committee on Energy and Commerce 
 
A BILL 
To amend the Clean Air Act to require all gasoline sold for use in motor vehicles to contain 10 percent renewable fuel in the year 2010 and thereafter, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the 10 by 10 Act.  
2.10 percent renewable fuel required for motor vehiclesSection 211 of the Clean Air Act (42 U.S.C. 7545) is amended by redesignating subsection (o) as (p) and by inserting the following new subsection after subsection (n): 
 
(o)10 percent renewable fuel requirementAfter December 31, 2009, it shall be unlawful for any person to sell or offer for sale, supply, or offer for supply, dispense, transport, or introduce into commerce, for use in any motor vehicle (as defined in section 216(2)) any gasoline containing less than 10 percent renewable fuel by volume. For purposes of enforcing the preceding sentence, a blend of gasoline and renewable fuel shall be considered to be in compliance with this subsection if the renewable fuel content, exclusive of denaturants and permitted contaminants, comprises not less than 9.2 percent by volume and not more than 10 percent by volume of the blend as determined by the Administrator. The Administrator shall, by rule effective January 1, 2010, require that each bill of lading or shipping manifest for all gasoline containing renewable fuel and all gasoline not containing renewable fuel indicate the renewable fuel content of the gasoline. The Administrator shall provide, by rule, for appropriate notices to be displayed on gasoline pumps indicating the renewable fuel content of the gasoline and notifying the public of the prohibition contained in this subsection. Such rules shall also provide an exemption from the requirements of this subsection in the case of gasoline for use in collector motor vehicles, as defined by the Administrator.. 
 
